 

Exhibit 10.20

 

ONE STATE STREET, LLC

One State Stteet Plaza

New York, NY 10004

 

 

 

 

December 23, 2002

 

 

 

 

Ambac Financial Group, Inc.

One State Street Plaza

New York, NY 10004

 

 

Attention: Mr. Gregg Bienstock

 

 

Dear Sirs:

 

Reference is made to the Lease between South Ferry Building Company, as assigned
to One State Street, LLC by assignment dated June 13, 2000, Landlord, and AMBAC
Assurance Corporation (formerly known as AMBAC Indemnity Corporation), as
assigned to Ambac Financial Group, Inc. by assignment of even date herewith.
Tenant, dated January 1, 1992 (as amended on August 1, 1997, the (“1997
Amendment”) and as may be further amended from time to time, the “Lease”).
Capitalized terms not defined in this Amendment (this “Amendment”) shall have
their respective meanings as set forth in the Lease.

 

Landlord and Tenant hereby agree that the Lease be amended as follows:

 

1.   Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord and
adds to the Premises under the Lease, the entire twentieth (20th) floor (the
“20th Floor Space”) for the period commencing on the date hereof and ending on
the Expiration Date (or sooner termination of the Lease), pursuant to the terms,
covenants, conditions and provisions of the Lease, subject to the terms hereof.
Landlord shall deliver possession of the entire 20th Floor (20th) floor on the
date hereof free and clear of all tenants or other occupants and rights to
occupancy.

 

2.    (a)   In addition to all amounts currently due under 3.01 of the Lease,
the Tenant shall, as of the date hereof, with respect to the 20th Floor Space,
make an additional Operating Payment (the “20th Floor Operating Payment”) in
accordance with the terms of Section 3.01 of the Lease provided that solely with
respect to the 20th Floor Operating Payment:

 

  (i)   the Operating Payment multiplier under clause (ii) of the first sentence
of the second paragraph of Section 3.01(c) ofthe Lease shall be 27,719;

 

  (ii)   the Base Wage Rate shall be the Wage Rate (as defined below) in effect
on January 1, 2003;

 

  (iii)   “Wage Rate” shall be calculated as provided in the Lease except it
shall be calculated without regard to fringe benefits. For avoidance of doubt,



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 2

 

 

      under such a calculation, the Wage Rate for 2002 is equal to $17.448 and
for 2003 is equal to $17.998; and

 

  (iv)   the multiplication factor shall equal 125% (rather than the 75 as set
forth in Section 3.01(c) of the Lease).

 

  (b)   In addition to all amounts currently due under Article 3 of the Lease,
the Tenant shall, as of the date hereof, with respect to the 20th Floor Space,
make an additional Tenant’s Tax Payment (the “20th Floor Tax Payment”) in
accordance with the terms of Article 3 of the Lease provided that solely with
respect to the 20th Floor Tax Payment:

 

  (i)   For purposes of calculating Tenant’s Tax Payments allocable to the 20th
Floor Space, the Basic Tax shall be one half of the sum of (A) the Taxes for the
real estate tax fiscal year commencing July 1, 2002 and ending June 30, 2003, as
finally determined, and (B) the Taxes for the real estate tax fiscal year
commencing July 1, 2003 and ending June 30, 2004, as finally determined, and

 

  (ii)   “Tenant’s Proportionate Share” under Section 3.02(c) of the Lease as
applicable to the 20th Floor Space shall be 3.4058%.

 

3.    (a)   Tenant has examined the 20th Floor Space and agrees to take the same
“as is” and Landlord shall not be obligated to perform any work or incur any
expense to prepare the 20th Floor Space for Tenant’s use and the provisions of
Landlord’s Work in Article 38 of the Lease shall not apply to the 20th Floor
Space, provided that Landlord shall prior to commencement of the Tenant’s
initial buildout of the 20th Floor Space (i) remove the compartmentation walls
in the 20th Floor Space within three (3) business days of Tenant’s written
request, (ii) perform any necessary additional fireproofing work on the 20th
Floor Space to the extent required by applicable law or requirements, (iii)
remove the two pipes protruding from the drain lines and cap the related drain
lines and (iv) perform any repairs required to bring the bathrooms to building
standard.

 

  (b)   To the extent required by applicable law, Landlord shall, in conjunction
with the Tenant’s initial buildout of its space, perform any work required to
bring the core areas of the 20th floor of the Building in compliance with the
American with Disabilities Act of 1990, as amended to date.

 

  (c)   Landlord shall deliver to Tenant an ACP-5 Certificate applicable to the
area in which Tenant plans to perform construction in connection with its
initial buildout of the 20th Floor Space. Landlord shall deliver to Tenant such
ACP-5 Certificate promptly after Tenant delivers to Landlord construction plans
for the 20th Floor Space which are sufficient to obtain such ACP-5 Certificate.
Landlord, at its sole



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 3

 

 

      cost and expense shall remove any asbestos, required to deliver the ACP-5
Certificate described above.

 

  (d)   The provisions of Article 14 of the Lease which are applicable to
Tenant’s use and consumption of electricity in the 15th, 16th and 17th floors of
the Building shall apply to Tenant’s use and consumption of electricity in the
20th Floor Space; provided (i) the $2.80 per rentable square foot “interim rate”
described in Section 14.01 of the Lease shall commence on the date that Tenant
commences its buildout of the 20th Floor Space and (ii) Landlord shall install
the meters described in Section 14.01 of the Lease with respect to the 20th
Floor Space within six (6) months after commencement by Tenant of its buildout
of the 20th Floor Space and in the event that Landlord fails to install such
meters within such six (6) month period then the remedies available to Tenant
under Section 37.03 of the Lease with respect to the installation of meters in
the 18th floor of the Building shall be available to Tenant with respect to the
installation of meters in the 20th Floor Space.

 

  (e)   In connection with Tenant’s initial buildout of the 20th Floor Space,
Landlord shall provide Tenant with forty (40) hours of free overtime freight
elevator service.

 

4.   In addition to the rent for the existing space as set forth in Section
1.04(a) of the Lease, the fixed rents reserved under the Lease for the 20th
Floor Space shall be and consist of the following fixed rent at the following
rates during the following periods:

 

  (a)   Six Hundred Ninety Two Thousand Two Hundred Seventy Five ($692,975)
dollars per annum during the period commencing on the 153rd day following the
date hereof (the “20th Floor Rent Commencement Date”) and ending on the fifth
(5th) anniversary of the 20th Floor Rent Commencement Date;

 

  (b)   One Million Eighty One Thousand Forty One ($1,081,041) dollars per annum
during the period commencing on the day following the fifth (5th) anniversary of
the 20th Floor Rent Commencement Date and ending on the tenth (10th) anniversary
of the 20th Floor Rent Commencement Date; and

 

  (c)   One Million Four Hundred Sixty Nine Thousand One Hundred Seven
($1,469,107) dollars per annum during the period commencing on the day following
the tenth (10th) anniversary of the 20th Floor Rent Commencement Date and ending
on the Expiration Date.

 

5.   The initial buildout of the 20th Floor Space (“Tenant’s Work”) shall be at
the sole cost and expense of Tenant, provided that with respect to the Tenant’s
Work, Landlord shall pay Tenant $1,385,950 (the “TI Payment”) in accordance with
the terms hereof. Tenant’s Work shall be done in accordance with Article 11 and
the other provisions of the Lease, including Landlord’s prior approval of plans
and specifications if required pursuant to the



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 4

 

 

    Lease. Landlord shall pay Tenant pro rata portions of the TI Payment based
on the percentage of Tenant’s Work completed as estimated by Tenant’s architect
and submitted to Landlord in writing up a maximum of the lesser of the actual
aggregate cost of Tenant’s Work or the total TI Payment, provided that any
amount of the TI Payment remaining unpaid on the 20th Floor Rent Commencement
Date shall be paid in full on such date for subsequent application by Tenant
solely to the cost of Tenant’s Work.

 

6.    (a)   Landlord hereby grants to Tenant a right of first refusal (the
“Right of First Refusal”) with respect to each and every proposed letting of any
space in the elevator bank serving the Premises on the date hereof (a “Letting”)
upon the terms and conditions set forth herein.

 

  (b)   If at any time Landlord wishes to effect a Letting to any bona fide
unaffiliated third party or entity (an “Outside Party”), Landlord shall deliver
to Tenant a deal sheet setting forth the material terms (including, at a
minimum, the material economic terms such as the anticipated delivery date,
fixed rent, tax and operating escalation rates, base years, tenant improvement
allowance and fixed rent increases) pursuant to which Landlord would be prepared
to lease space to an Outside Party (the “Offer”) which shall be deemed to be an
offer by Landlord to lease to Tenant the floor (or the portion thereof) or
floors which is/are described in such Offer. Landlord need not have an actual
offer from a potential tenant in order to present a deal sheet as aforesaid but
must be prepared in good faith to offer such space to the market on such terms
in contemplation of leasing such space to an Outside Party.

 

  (c)   The term of the Right of First Refusal shall commence as of the date
hereof and shall remain in effect during the Term; provided, however, that
notwithstanding the foregoing the Right of First Refusal shall terminate upon
the occurrence of any of the following:

 

  (i)   if Tenant exercises the Right of First Refusal and the transaction is
not consummated due solely to Tenant’s default, then on the date of such
default; or

 

  (ii)   the occurrence and continuation of an Event of Default.

 

      Subject to the foregoing provisions of this Section 6(c), the Right of
First Refusal, if then subsisting, shall survive any Letting of any kind or
nature to an Outside Party and each and every subsequent Letting shall be
subject to the Right of First Refusal.

 

  (d)    (i)   Tenant may initiate the exercise of the Right of First Refusal by
delivery to Landlord of a notice to that effect (“Notice of Acceptance”) on or
before the fifteenth (15th) day following Tenant’s receipt of the Offer (the
“Exercise Period”). If Tenant fails to deliver a Notice of Acceptance within the
Exercise Period, Tenant shall be deemed to have elected not to exercise the
Right of First Refusal at that time, and Landlord may let the



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 5

 

      applicable floor (or portion thereof) or floors which is the subject of
the Offer to an Outside Party upon economic terms that are not lower than ten
(10) per cent less than the economic terms set forth in the Offer, provided that
the Letting is in fact closed no later than four (4) months (“Outside Date”)
following the expiration of the Exercise Period. If a Letting meeting the
requirements of the immediately preceding sentence of the applicable floor (or
portion thereof) or floors which is referred to in the Offer is not closed on or
before the Outside Date, then a Letting shall not be consummated with respect to
such space without it being subjected again to the Right of First Refusal.

 

  (ii)   If Tenant timely delivers the Notice of Acceptance, Tenant will be
deemed to have accepted the Offer and an amendment of this Lease, containing the
terms and conditions of the Offer as modified in accordance with the provisions
herein, shall be prepared promptly by Landlord. Tenant and Landlord shall
immediately execute such amendment (“Right of First Refusal Amendment”)
confirming the applicable terms and conditions contained in the Offer. Any terms
and conditions not expressly addressed in the Offer shall be the same as then
current terms of the Lease. The failure of the parties to execute the Right of
First Refusal Amendment shall not affect the respective obligations of the
parties under this Lease.

 

  (e)   The termination, cancellation or surrender of this Lease shall terminate
any rights of Tenant pursuant to this provision.

 

7.      (a)   Provided this Lease is in effect and Tenant is not in default
hereunder beyond any applicable grace period on the date the option is exercised
or on the Delivery Date (as hereinafter defined). Tenant shall have the option
(the “Expansion Option”) to add the 21st Floor of the Building (the “Expansion
Space”) to the Premises under this Lease as of the earlier of(i) the fourth
(4th) anniversary of the date hereof (the “Fourth Anniversary”) if such space is
available on such date or (ii) if the Expansion Space is subject to a lease to
an Outside Party as of the Fourth Anniversary, the first day following the
Fourth Anniversary, but prior to the seventh (7th) anniversary of the date
hereof (the “Seventh Anniversary”), that the Expansion Space becomes available
for occupancy. In the event the Expansion Space is not available on the Fourth
Anniversary and does not become available on or before the Seventh Anniversary,
then the Expansion Option shall expire and Tenant’s right to lease the Expansion
Space shall terminate.

 

  (b)   In the event Landlord enters into a lease of the Expansion Space prior
to the Fourth Anniversary with an Outside Party which by its terms shall remain
in effect as of the Fourth Anniversary (the “Other Lease”), Landlord shall
advise Tenant of the expiration date for such lease (the “21st Floor Expiration
Date”). In the event the 21st Floor Expiration Date is prior to the Seventh
Anniversary (the “Lease Scenario”), the Expansion Option shall be exercised, if
at all, by Tenant giving notice to Landlord in writing at least twelve (12) full
calendar months prior

 



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 6

 

      to the 21st Floor Expiration Date. If the Expansion Space is not subject
to a lease as of the Fourth Anniversary (the “Vacant Scenario”), then the
Expansion Option shall be exercised, if at all, by Tenant by giving notice to
Landlord in writing at least twelve (12) months, but no more than thirteen (13)
full calendar months, prior to the Fourth Anniversary, provided that following
such exercise of the Expansion Option Landlord shall nevertheless retain the
right to lease the Expansion Space to an Outside Party prior to the Fourth
Anniversary (the period subsequent to such exercise by Tenant of the Expansion
Option but prior to the Fourth Anniversary being referred to herein as the
“Interim Period”). In the event of such a letting to an Outside Party during the
Interim Period, (x) the exercise of the Expansion Option shall not be deemed
effectively exercised and shall be of no effect and (y) in the event Tenant
exercises the Right of First Refusal with respect to such Letting of the
Expansion Space during the Interim Period in accordance with Section 6 of this
Amendment, the terms of such lease of the Expansion Space to Tenant shall be
determined by this Section 7 instead of Section 6 of this Amendment. Tenant’s
failure duly to give notice of its intent to exercise its option as set forth
above or below at the end of this paragraph shall be deemed a waiver of such
right to lease the Expansion Space. Time shall be of the essence in respect of
the giving of such notice. Upon the effective exercise by Tenant of the
Expansion Option, Landlord shall deliver possession of the Expansion Space in
accordance with Section 7(c) on one of the following dates (the “Delivery Date”)
as determined by Landlord: (i) in the case of a Lease Scenario, no earlier than
six (6) months prior to the 21st Floor Expiration Date and no later than the
sixth (6th) month following the 21st Floor Expiration Date; or (ii) in the case
of a Vacant Scenario, the Fourth Anniversary and no later than the sixth (6th)
month following the Fourth Anniversary. Notwithstanding the prior provision of
this Section (b), in the case of a Lease Scenario, if at any time during the
period between the Fourth Anniversary and the Seventh Anniversary the Other
Lease expires (including without limitation by reason of default under the Other
Lease) then Landlord shall promptly notify Tenant and Tenant shall have twenty
(20) days to exercise its Expansion Option, and for purposes hereof, if Tenant
exercises its Expansion Option pursuant to this sentence, the Delivery Date
shall be the date of Tenant’s notice of its intent to exercise the Expansion
Option.

 

  (c)   If Tenant shall effectively exercise the Expansion Option, Tenant shall
accept the Expansion Space vacant and free and clear of all tenants, other
occupants or rights to occupancy but otherwise “as is” in the state and
condition that it may be in on the Delivery Date and Landlord shall have no
liability to Tenant by reason of such state and condition, provided that
Landlord shall perform, to the extent necessary, demolition of the space,
removal of asbestos and general repair work so as to deliver the Expansion Space
in essentially the same condition as the 20th Floor. Landlord makes no
representations as to the condition of the Expansion Space or as to any other
thing or fact related thereto and Landlord shall have no obligation



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 7

 

 

      to decorate, repair, alter, improve or otherwise prepare the Expansion
Space for Tenant’s occupancy.

 

  (d)   If Tenant shall effectively exercise the Expansion Option then,
effective on and after the Delivery Date, this Lease shall be deemed amended as
follows:

 

  (i)   The Expansion Space shall be added to and form a part of the Premises,
and the term “Premises” as used in this Lease shall include the Expansion Space.

 

  (ii)   The Fixed Rent payable by Tenant for such Expansion Space shall be
ninety five percent (95%) of the fair market Fixed Rent determined as of the
commencement date of the term of the Expansion Space. In such event, on a date
that is not less than six (6) months prior to the Delivery Date, Landlord shall
submit to Tenant Landlord’s estimate (“Landlord’s Estimate”) of the fair market
Fixed Rent for the Expansion Space. The determination of fair market shall take
into account all relevant factors including without limitation rents in all
comparable buildings and the fact that current base years shall be used. If
Tenant shall not accept Landlord’s Estimate as the Fixed Rent to be paid for the
Expansion Space, Landlord and Tenant shall attempt to agree upon the Fixed Rent
to be paid for the Expansion Space, m the event that by the date that is three
(3) months prior to the Delivery Date, Landlord and Tenant shall not have agreed
upon the Fixed Rent to be paid by Tenant for the Expansion Space, such dispute
shall be submitted to arbitration in accordance with the provisions of Article
39, and the arbitrators shall determine the fair market Fixed Rent for such
Expansion Space for the balance of the Term upon the same terms as provided in
the Lease (and in determining such fair market Fixed Rent the arbitrators shall
consider the terms relating to payments of Additional Charges pursuant to
Article 3 and shall not include in Fixed Rent any amount for the furnishing of
electricity by Landlord to Tenant and instructions to that effect shall be given
to the arbitrators), and that amount shall be the Fixed Rent payable by Tenant
for such Expansion Space during the balance of the Initial Term, subject to the
other provisions of this Lease. All computations of the fair market Fixed Rent
for the Expansion Space pursuant to this Section shall be made without
allocating any value to any leasehold improvements made in or to the Expansion
Space. If on the Delivery Date the Fixed Rent to be paid by Tenant for the
Expansion Space shall not have been determined (by arbitration or by agreement
of Landlord and Tenant), Tenant shall, effective as of the Delivery Date, pay as
Fixed Rent therefor the amount set forth in Landlord’s Estimate as the fair
market Fixed Rent for such Expansion Space, subject to adjustment upon the
determination of such Fixed Rent. Upon the determination of such Fixed Rent,
Tenant shall promptly pay to Landlord any underpayment of Fixed Rent by Tenant



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 8

 

 

      since the Delivery Date and, in the event of any overpayment of such Fixed
Rent by Tenant since the Delivery Date, Landlord, at its election, shall either
pay to Tenant the amount of such overpayment or permit Tenant to receive a
credit of the amount of such overpayment against the next installments of Fixed
Rent falling due until such time as such overpayment has been fully credited to
Tenant and, if the overpayment has not been fully credited prior to the
Expiration Date, Landlord shall promptly after the Expiration Date, pay the
uncredited portion of such overpayment to Tenant. Each arbitrator appointed
pursuant to this Section shall have at least 10 years’ experience in the City of
New York in real property management, brokerage or appraising.

 

  (iii)   With respect to the Expansion Space, the term “Tenant’s Proportionate
Share”, as such term is defined in Article 3 of the Lease, and the “Operating
Payment” multiplier under clause (ii) of the first sentence of the second
paragraph of Section 3.01 (c) of the Lease, shall be equal to those set forth in
Section 2 of this Amendment with respect to the 20th Floor Space and shall be
paid in addition to such amounts.

 

  (e)   If Landlord is unable to give possession of the Expansion Space on the
Delivery Date, because of the holding over or retention of possession of any
tenant, undertenant or occupant or as a result of Force Majeure, any Legal
Requirement, casualty or condemnation, Landlord shall have no liability to
Tenant therefore and the validity of the Lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the Term,
but the rent payable hereunder for the Expansion Space shall be abated (provided
Tenant is not responsible for the inability to obtain possession) until Landlord
is able to deliver possession of the Expansion Space for Tenant’s occupancy.
Landlord agrees to use reasonable efforts to remove such hold-over and to obtain
possession of the Expansion Space.

 

  (f)    (i)   Within thirty (30) days after the Delivery Date, Landlord and
Tenant shall join in executing and delivering an agreement supplementary hereto
clearly identifying the Delivery Date, the Expansion Space added thereon and
specifying the rental payable with respect to such Expansion Space and the items
referred to in Section 7(d)(iii). The failure of the parties to execute such
agreement shall not affect the respective obligations of the parties under this
Lease.

 

  (iii)   In the event the Expansion Option is not exercised by Tenant in
respect of any Expansion Space, Tenant agrees, within ten (10) days after demand
therefor from Landlord, to confirm, in writing, that the same has not been so
exercised.

 



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 9

 

  (g)   The termination, cancellation or surrender of this Lease shall terminate
any rights of Tenant pursuant to this Section.

 

8.   As of the date hereof and thereafter throughout the term of the Lease,
Landlord shall make available, in addition to the condenser water to be provided
pursuant to the Lease, 20 tons of additional condenser water from the Building
tower for Tenant’s use, and Tenant shall pay, as additional rent, at the same
time together with the payments of the monthly rent under the Lease, the amounts
set forth in this paragraph (hereinafter referred to as the “20th Floor
Additional Condenser Water Charges”) for such 20 tons. Pursuant to Article 15 of
the Lease, there shall be a one-time tap fee of $1,000 and the condenser water
shall be supplied to Tenant via such tap on the 20th Floor Space. The 20th Floor
Additional Condenser Water Charges are Three Hundred Seventy Dollars and Fifty
Cents ($370.50) per ton of the maximum permitted use (whether or not Tenant
shall use such maximum) per year, which rate shall be increased on each
anniversary of January 1, 2003 to an amount equal to 105 of the Additional
Condenser Water Charges payable during the immediately preceding year (without
regard to any abatement or setoff which may have been in effect).

 

9.    (a)   Tenant shall have the right, at no additional charge, to place an
emergency back-up dry cooler air conditioning system (the “Back-up AC System”)
for the Tenant’s computer room on the fourteenth floor of the Building in an
area specified on the attached Exhibit A and to install the piping and duct work
necessary to connect the Back-up AC System directly to the louvers. Landlord
shall have the right in its sole discretion at its sole cost and expense to move
or at Landlord’s expense to cause the Tenant to move and reinstall the equipment
(with attendant ductwork, piping and electric) for the Back-up AC System up to
25 feet from the center point of the installation to another location in the
Building, provided that such location shall be one in which the Back-up AC
System can properly function throughout the term of this Lease. Except in the
case of an emergency, Landlord agrees that such movement shall occur at a time
when the Back-up AC System is not likely to be needed. Tenant represents that
the Back-up AC System will be used for emergency back-up for the computer room
in the event the primary systems servicing such space are not functional and for
no other purpose.

 

  (b)   Tenant shall be solely responsible for the cost and expense of
installation, operation, repair and maintenance of the Back-up AC System,
including any necessary piping, ductwork and electricity. Tenant’s installation
of the Back-up AC System shall be made in accordance with Article 11 of the
Lease, provided that solely for purposes of such installation. Article 11 shall
be read as if the space on the 14th Floor for the Back-up AC System was part of
the Premises. The Back-up AC System shall be designed, constructed, installed,
maintained and operated in compliance with all applicable all statutes, rules,
and governmental regulation and good engineering practices. Tenant shall
indemnify and hold Landlord



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 10

 

 

      harmless in accordance with Article 18 of the Lease as a result of any
breach of the foregoing.

 

  (c)   Access to the 14th Floor and the Back-up AC System shall be: (i) only in
the presence of a representative of the Landlord, which Landlord shall endeavor
to make available upon reasonable notice (such as one to two hours, but Tenant
shall endeavor to give longer notice), and (ii) only on business days and during
business hours, except in the event of an emergency which requires access to the
Back-up AC System, in which case Landlord shall use commercially reasonable
efforts to provide immediate access, provided that Tenant shall pay Landlord’s
charges for overtime personnel if such overtime or additional personnel were
required as a result of Tenant’s access. An emergency shall include, without
limitation, any malfunction of the Building’s cooling system.

 

10.   Tenant represents that it has not dealt with any brokers in connection
with this Amendment, and agrees to indemnify and hold harmless Landlord from and
against any and all claims for brokerage commissions and all costs, expenses and
liabilities (including, without limitation, reasonable attorneys fees) by any
person, other than Grubb & Ellis, Inc. Landlord represents that it has not dealt
with any brokers other than Grubb & Ellis in connection with this Amendment.

 

11.   The provisions of Section’s 8 and 9 of the 1997 Amendment shall be
applicable to the 20th Floor Additional Space and shall apply to comparable
laws, rules and regulations adopted by applicable governmental authorities.

 

12.   Landlord has advised Tenant that it requires approval of this Amendment by
Landlord’s mortgagee (the “Mortgagee”) and an amendment to the existing
Subordination and Non-Disturbance Agreement (“SNDA”) to reflect this Amendment.
The parties agree that this Amendment is binding as of the date hereof, subject
to receipt of written approval by the Mortgagee. Accordingly, Landlord shall
promptly submit this Amendment to the Mortgagee and pay the Mortgagee any
amounts required under its mortgage to obtain the SNDA. If the Mortgagee does
not provide such consent or amendment for the SNDA within thirty days, either
party can terminate this Amendment by written notice to the other party. The
SNDA amendment shall be in a form reasonably satisfactory to Tenant.



--------------------------------------------------------------------------------

AMBAC Financial Group

December 23, 2002

Page 11

 

 

Please confirm your agreement to this letter by executing and returning a copy
of this letter to the undersigned.

 

 

Sincerely,

ONE STATE STREET, LLC, Landlord

By:

 

South Ferry Building Company, Managing Member

By:

 

/S/    ABRAHAM WOLFSON

Name:

 

Abraham Wolfson

Title

 

General Partner

 

 

ACCEPTED AND AGREED TO:

Ambac Financial Group, Inc., Tenant

By:

 

/S/    GREGG L. BIENSTOCK

Name:

 

Gregg L. Bienstock

Title:

 

Managing Director